Title: From Benjamin Franklin to Richard Peters, 5 June 1755
From: Franklin, Benjamin
To: Peters, Richard


Sir
Thursday June 5. 55
I sent Mr. Burd’s Letter and yours which were given me by the Speaker yesterday, to Mr. Fox, who lives nearest to me of any of the Members of Assembly. I am not well enough to go about the Town in this extreme hot weather; but some of the Members having been kind enough to visit me, I find they are of Opinion that the Application to them is quite improper. As they have had no Meeting on the Occasion, and some of them decline meeting at all on an Affair which they think no way belongs to them to meddle with, I can say nothing farther, than, that I am, very affectionately Yours &c.
B Franklin
P.S. I will send to enquire for the Letters, and when I get them will send them to you.
 Addressed: To / Richard Peters Esqr
Endorsed: B. Franklin 5 June 1755.